Citation Nr: 0003862	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right knee disability characterized as residuals of a torn 
posterior cruciate ligament.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1978 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran subsequently relocated to 
Florida and the RO in St. Petersburg, Florida, now has 
jurisdiction of this case.

In a decision dated in June 1996, the Board denied an 
increased evaluation for right knee disability and the 
veteran appealed.  In March 1998, the Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") granted a 
joint motion to vacate the Board's June 1996 decision on the 
principle basis that it failed to articulate adequate reasons 
and bases for denying an increased evaluation.  The motion 
noted the Court's ruling in DeLuca v. Brown, 8 Vet. App 202 
(1995), and that the most recent September 1995 VA orthopedic 
examination did not address issues raised in DeLuca regarding 
pain on use and 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the 
Board remanded the case for additional development in accord 
with the joint motion in July 1998.


REMAND

In November 1998, the veteran submitted the report of a 
private orthopedic examination from June 1996.  When the 
veteran was seen in June 1996 he reported that he had an 
exacerbation of right knee symptoms.  Physical examination 
revealed evidence of posterior cruciate insufficiency with 
significant crepitus with patellofemoral motion.  His 
physician wrote that it seemed probable that the veteran had 
sustained a medial meniscal tear or chondral damage to the 
articular cartilage over time.  The assessment was of a 
probable meniscal tear or chondral surface injury.  
Arthroscopy of the joint was discussed.  

Also submitted were copies of outpatient treatment records 
from the VA Outpatient Treatment Clinic, Jacksonville, 
Florida, which reflect that the veteran was seen in July 1996 
at which time the diagnostic impression was partial rupture 
of the posterior cruciate ligament and "possible" rupture of 
the medial meniscus and possible chondromalacia patellae.  
When the veteran was seen in April 1998 for follow-up for 
right knee pain at the Jacksonville orthopedic clinic, he was 
provided a Xylocaine injection.  

In February 1999, the veteran was provided a VA orthopedic 
examination.  The veteran complained of pain after prolonged 
standing and walking.  He reported that his knee frequently 
"pops and gives way."  He said symptoms were worse during 
rainy weather "but there had been no history of any swelling 
or locking about the knee."  It was reported that the veteran 
had previously been examined at the Jacksonville VA Medical 
Center and that he was scheduled for a repeat MRI at the 
Gainesville VA Medical Center in March 1999.

The records assembled for appellate review include results of 
MRI studies of the veteran's right knee dated in November 
1991 and April 1995.  However, no attempt has been made to 
obtain records of the MRI which was scheduled for March 1999 
at a VA medical facility.  Pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), any records regarding the March 1999 
MRI which are in existence are constructively of record and 
the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  See VAOPGCPREC 12-95.  
In circumstances such as these, the Board will not speculate 
as to the probative value, if any, of VA medical records not 
on file.

Additionally, in November 1998, the veteran submitted a 
statement from Personnel Services of the United States Postal 
Service dated April 22, 1997, in support of his claim.  The 
veteran's attorney requested a copy of the April 1997 letter 
from the Postal Service in June 1999.  In a July 1999 
response, the RO mistakenly stated that this item was not 
available in the veteran's claims folder.

In July 1999, the attorney wrote to the RO and pointed out 
that although the Board remand required the VA orthopedist to 
acknowledge his review of the claims folder in conjunction 
with his examination, his February 1999 report of examination 
did not indicate access to or review of the veteran's claims 
folder.  A Report of Contact on file from the RO from 
October 1999 indicates that an RO employee contacted the 
February 1999 VA examining orthopedist and asked him whether 
he had been forwarded the claims folder and whether he had 
reviewed the folder in conjunction with the examination.  The 
Report of Contact states that the doctor reviewed his notes 
and confirmed that he had in fact received and reviewed the 
claims folder prior to his physical examination of the 
veteran.

The veteran's attorney was apparently informed of this 
inquiry and, in October 1999, the attorney requested copies 
of the VA physician's notes showing that he had received and 
reviewed the claims folder and the date of such review and 
also requested documentation showing the date the veteran's 
claims folder was transmitted to the VA physician by the RO 
and the date it was returned to the RO.  The attorney 
requested that the veteran's claims folder not be returned to 
the Board until he submitted additional evidence in support 
of the veteran's claim.  In December 1999, the attorney 
informed the RO that his medical consultant had not yet 
completed an evaluation of the medical evidence in this case 
and again requested that the time for submitting the medical 
evidence by his medical expert be extended until January 2, 
2000.

In a letter dated January 2, 2000, the RO informed the 
veteran's attorney that the records in this case were being 
transferred to the Board.  There is no indication that the 
October 1999 request by the veteran's attorney for copies of 
the VA physician's notes and documentation showing the dates 
the transfer of veteran's claims folder was ever addressed or 
that this information was provided him prior to the claims 
folder being returned to the Board for appellate review.

As the Board has found the record to be incomplete, a remand 
is in order.  The Board wishes to express its regret to the 
veteran that this action is necessary given the extended 
length of time it has taken to process his claim up to this 
point.  Thus, the Board wishes to assure the veteran that 
this additional development would not be ordered unless it 
was essential for a full and fair adjudication of his claim.  
As the record indicates that there might be additional 
evidence pertinent to this claim that is not on file, the 
Board would be remiss in not obtaining this evidence.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain complete medical 
records concerning the veteran from the 
VA medical facilities in Jacksonville, 
Florida, and Gainesville, Florida.  The 
RO should ensure that any MRI examination 
conducted at the Gainesville VA Medical 
Center in March 1999 is included in the 
requested records.  All records obtained 
should be associated with the claims 
folder.  All efforts to comply with this 
remand directive should be documented in 
the claims folder.  With the veteran's 
assistance and consent where necessary, 
copies of all records of private 
treatment for the veteran's right knee 
which are not already on file should be 
obtained for inclusion in the claims 
folder.

2.  The RO should provide the veteran's 
attorney with a copy of the letter dated 
April 22, 1997, from the United States 
Postal Service and respond to his request 
of October 1999 for other documents.

3.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The Board emphasizes that 
pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), if the directives of 
this remand are not complied with the 
Board will have no choice but to remand 
the case again.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the decision remains adverse, 
the appellant and his attorney should be 
provided with a supplemental statement of 
the case and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

